Citation Nr: 1310400	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella with degenerative changes of the right knee (right knee disability), currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella with degenerative changes of the left knee (left knee disability), currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating in excess of 50 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and personality disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to February 1972 and from February 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in St. Petersburg, Florida, which denied increased ratings for right knee disability, left knee disability, and PTSD, and denied entitlement to TDIU.  

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA and private treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to an increased rating for an acquired psychiatric disorder that includes PTSD, bipolar disorder, and personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran was scheduled to testify at a Board personal hearing at the St. Petersburg RO.  Because the Veteran withdrew his request for a hearing in October 2012, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

Additional evidence was received at the Board in October 2012 and January 2013, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2012).  


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's service-connected right knee disability did not manifest ankylosis, flexion more nearly approximating 30 degrees or less, extension limited to 15 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire increased rating period, the Veteran's service-connected left knee disability did not manifest ankylosis, flexion more nearly approximating 15 degrees or less, extension limited to 20 degrees, impairment of the tibia and fibula, or genu recurvatum.

3.  For the increased rating period from January 10, 2013, the Veteran's right knee has been productive of moderate instability of the right knee.

4.  For the increased rating period from January 10, 2013, the Veteran's left knee has been productive of moderate instability of the left knee.

5.  For the entire increased rating period, the Veteran's service-connected psychiatric disorder has been manifested by suicidal ideation, impaired sleep, impaired impulse control, mood disturbances, hypervigilance, memory loss, and an inability to establish and maintain effective relationships, productive of total occupational and social impairment.

6.  In view of the award of a 100 percent schedular rating for service-connected acquired psychiatric disorder for the entire increased rating period, the claim for a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

2.  For the entire increased rating period, the criteria for a rating in excess of 20 percent for service-connected left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period from January 10, 2013, the criteria for a separate 20 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period from January 10, 2013, the criteria for a separate 20 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).

5.  Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a 100 percent disability rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2012).

6.  The claim for a TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in February 2008 and February 2009 that informed him of the requirements needed to establish increased ratings for left and right knee disabilities, PTSD, and entitlement to a TDIU.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran, including Social Security Administration (SSA) records.  

The Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected right and left knee disabilities, service-connected acquired psychiatric disorder, and entitlement to a TDIU.  VA provided the Veteran with examinations in July 2008.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining X-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected right and left knee disabilities, service-connected acquired psychiatric disorder, and entitlement to TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative have voiced any challenge to the adequacy of the Veteran's VA examinations.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in February 2008, the period for consideration is from February 2007 until the present.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Knee Rating Criteria

With respect to the right and left knee disabilities, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 
10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, 
DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

DC 5003 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Right Knee Increased Disability Rating

The Veteran is in receipt of a 10 percent disability rating for service-connected right knee disability for the entire increased rating period, under the provisions of 38 C.F.R. § 4.71a, DC 5010-5260.  The 10 percent disability rating is based upon X-ray evidence of arthritis with limited and painful motion, under the provisions of 38 C.F.R. § 4.71a, DC 5010-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for right knee disability for any period.  

The July 2008 VA compensation examination reflects that the Veteran suffered functional limitations of an inability to stand for more than a few minutes and an inability to walk more than a few yards.  The Veteran reported that he experienced pain in the right knee.  The VA examiner reported the Veteran used medical braces and a cane as assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the right knee.  The diagnosis was right knee chondromalacia patella.

A range of motion summary in July 2008 indicated that the Veteran's flexion was 0 to 100 degrees, with pain at 50 degrees.  Extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In a January 2013 VA treatment record, the VA examiner reported bilateral osteoarthritis in both knees with moderate instability.  The Veteran's range of motion was reported as 0 to 110 degrees.

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, a range of motion summary in July 2008 indicated that the Veteran's flexion was 0 to 100 degrees, with pain at 50 degrees.  Extension was to 0 degrees, without pain.  The July 2008 VA compensation examination report also reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the right knee disability that would support a higher evaluation under the criteria set forth in DCs 5256, 5258, or 5262.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5260, 5261, 5262.  The July 2008 examination report reflects that there has been removal of cartilage from the knee; however, the maximum rating under DC 5259 for removal of cartilage that is symptomatic is 10 percent.  38 C.F.R. § 4.71a, DC 5259.  In addition, there has not been any evidence of genu recurvatum; therefore DC 5263 is also not applicable.  38 C.F.R. § 4.71a, DC 5263.

Based upon these findings, for the entire increased rating period, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the right knee should remain in effect, as the evidence does not show flexion limited to 45 degrees, extension limited to 10 degrees, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The Veteran does have some noncompensable limitation of motion; however, this is encompassed in the current 10 percent rating under DC 5010-5260.  For these reasons, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for service-connected right knee disability for any period.  

Left Knee Increased Disability Rating

The Veteran is in receipt of a 20 percent disability rating for service-connected left knee disability for the entire increased rating period, under the provisions of 38 C.F.R. § 4.71a, DC 5010-5260.  

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for left knee disability for any period.  

The July 2008 VA compensation examination reflects that the Veteran suffered functional limitations of an inability to stand for more than a few minutes and an inability to walk more than a few yards.  The Veteran reported that he experienced pain in the left knee.  The VA examiner reported the Veteran used medical braces and a cane as assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the left knee.  The diagnosis was left knee chondromalacia patella.

A range of motion summary in July 2008 indicated that the Veteran's flexion was 0 to 100 degrees, with pain at 50 degrees.  Extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In a January 2013 VA treatment record, the VA examiner reported bilateral osteoarthritis in both knees with moderate instability.  The Veteran's range of motion was reported as 0 to 110 degrees.

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, a range of motion summary in July 2008 indicated that the Veteran's flexion was 0 to 100 degrees, with pain at 50 degrees.  Extension was to 0 degrees, without pain.  The July 2008 VA compensation examination report also reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the left knee disability that would support a higher evaluation under the criteria set forth in DCs 5256, 5258, or 5262.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5260, 5261, 5262.  The July 2008 examination report reflects that there has been removal of cartilage from the knee; however, the maximum rating under DC 5259 for removal of cartilage that is symptomatic is 10 percent.  38 C.F.R. § 4.71a, DC 5259.  In addition, there has not been any evidence of genu recurvatum; therefore DC 5263 is also not applicable.  38 C.F.R. § 4.71a, DC 5263.

Based upon these findings, for the entire increased rating period, the evaluative framework of the assignment of a 20 percent rating for left knee disability should remain in effect, as the evidence does not show flexion limited to 15 degrees, extension limited to 20 degrees, left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  For these reasons, the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for service-connected left knee disability for any period.  

Separate Ratings for Left and Right Knee Instability

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the increased rating period from January 10, 2013, separate evaluations of 20 percent for moderate instability of the left and right knees are warranted under DC 5257.  38 C.F.R. § 4.71a.  DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a.  Limitation of motion and instability of the knee may be rated separately.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as DC 5257 is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The evidence includes the July 2008 VA joints examination, where the Veteran reported instability of both knees; however, on physical examination, the VA examiner reported no instability of either knee.  In the January 2013 VA treatment record, the VA examiner reported bilateral osteoarthritis with moderate instability.  From this record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least moderate instability of the left and right knee to warrant separate 20 percent ratings under DC 5257.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the increased rating period from January 10, 2013, separate evaluations of 20 percent for moderate instability of the left and right knees are warranted under DC 5257.  38 C.F.R. §§ 4.3, 4.7.  As the medical evidence is devoid of a finding of severe instability or recurrent subluxation of either knee, separate 30 percent evaluations are not warranted for either knee.  

Increased Rating for an Acquired Psychiatric Disorder

The Veteran is in receipt of a 50 percent rating for service-connected acquired psychiatric disorder for the entire increased rating period, under the provisions of  38 C.F.R. § 4.130, DC 9411.  

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychiatric, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After careful review of the evidentiary record, the Board resolves reasonable doubt in the Veteran's favor in finding that he is entitled to an evaluation of 100 percent for his service-connected acquired psychiatric disorder for the entire increased rating period.  Solely in the interest of considering the Veteran's current psychiatric disability picture in relation to its history, the Board has reviewed evidence dated prior to the appeal period in connection with the claim.  See 38 C.F.R. § 4.1.  Upon review, we note that the Veteran was hospitalized in May 2006 for suicidal ideation while under the influence of drugs.  The Veteran is also in receipt of Social Security Administration (SSA) disability benefits due to his service-connected psychiatric disorder and has been on medication management for his psychiatric disorder through VA prior to his February 2008 claim.  VA treatment records dated from April 1999 to August 2004 reflect chronic and severe PTSD symptoms which rendered the Veteran unable to obtain or maintain gainful employment.  

Considering the medical and lay evidence relating to the Veteran's service-connected acquired psychiatric disorder for the entire rating period on appeal, the Board observes that the Veteran's service-connected psychiatric disorder has been manifested by suicidal ideation, impaired sleep, impaired impulse control, mood disturbances, hypervigilance, memory loss, and an inability to establish and maintain effective relationships, productive of total occupational and social impairment.

In a May 2007 VA treatment record, the Veteran reported being divorced four times.  The Veteran was alert and oriented times four.  His mood was tense, elated with labile affect.  The Veteran's speech was pressured and his thought process was with flight of ideas.  His insight and judgment were fair to poor.  The Veteran denied any delusions or hallucinations.  He also denied any suicidal or homicidal thoughts.  The May 2007 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 50.

In a June 2007 VA treatment record, the Veteran reported being divorced four times.  The Veteran was alert and oriented times four.  His mood was mildly irritable with labile affect.  The Veteran's speech was pressured and his thought process was with flight of ideas.  His insight and judgment were fair to poor.  The Veteran denied any delusions or hallucinations.  He also denied any suicidal or homicidal thoughts.  The June 2007 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 50.

The Veteran had a VA psychiatric examination in July 2008.  The examiner noted the Veteran's history in detail.  The Veteran reported that he was depressed on a daily basis.  The Veteran also reported being divorced four times and that he had a daughter with whom he has no contact.  

During the July 2008 interview, the Veteran was dressed appropriately and displayed no psychomotor agitation or retardation.  His speech was unremarkable.  His attitude toward the evaluation was manipulative and sarcastic.  His affect was constricted and his mood was irritable.  His recent memory was mildly impaired.  The Veteran was alert and oriented times four.  The Veteran displayed a number of ruminations relative to past perceived and actual slights, but no obsessions, delusions or compulsions.  The Veteran denied hallucinations.  The Veteran reported that his sleep is moderately impaired with a good deal of hyperarousal and sleep disturbance in the form of nightmares.  The VA examiner reported symptoms of hypervigilance, irritability and outburst of anger, and social avoidance.  The July 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 58.

In a March 2009 VA treatment record, the Veteran reported mood swings, irritability, and nightmares.  During the March 2009 interview, the Veteran was dressed appropriately and displayed no psychomotor agitation or retardation.  He had a push of speech.  His attitude toward the evaluation was cooperative.  His mood was mostly happy with a labile affect.  His insight and judgment were good.  The Veteran denied any delusions or hallucinations.  He also denied any suicidal or homicidal thoughts.  The March 2009 Axis I diagnoses were: bipolar affective disorder and PTSD.  The VA examiner assigned a GAF score of 50.

In a September 2010 private treatment record, the private examiner opined that the severity of the Veteran's psychiatric symptoms made it extremely difficult to venture into public places and to be around unknown people.  The private examiner also reported current suicidal thoughts when the Veteran's anxiety became severe and that the Veteran had four failed marriages and lived alone.  The VA examiner opined that the Veteran's PTSD symptoms precluded the Veteran from participating in gainful employment.  The September 2010 Axis I diagnoses were: bipolar affective disorder and PTSD.  The private examiner assigned a GAF score of 45.

In a January 2011 private psychiatric examination, the private examiner opined that the Veteran could not tolerate a work environment and could not get along with peers or supervisors.  The private examiner endorsed the following symptoms: memory loss of names of close relatives, own occupation, or own name; difficulty in adapting to stressful circumstances; grossly inappropriate behavior; unprovoked hostility and irritability; gross impairment in thought processes or communication; and depression affecting the ability to function independently, appropriately, and effectively.  The January 2011 Axis I diagnoses were: bipolar affective disorder and PTSD.  The private examiner assigned a GAF score of 45.

In an October 2012 private psychiatric examination, the private examiner opined that the Veteran was not expected to recover to the point of becoming employable in any capacity.  The private examiner endorsed the following symptoms: memory loss of names of close relatives, own occupation, or own name; difficulty in adapting to stressful circumstances; grossly inappropriate behavior; unprovoked hostility and irritability; gross impairment in thought processes or communication; suicidal ideation; and depression affecting the ability to function independently, appropriately, and effectively.  The January 2011 Axis I diagnoses were: bipolar affective disorder and PTSD.  The private examiner assigned a GAF score of 45.

On review of all the evidence above, the Board finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has been characterized by suicidal ideation, impaired sleep, impaired impulse control, mood disturbances, hypervigilance, memory loss, and an inability to establish and maintain effective relationships, productive of total occupational and social impairment.  In reviewing the Veteran's treatment records for the relevant period, the Board fully recognizes that there has been a fluctuation of psychiatric symptomatology throughout the increased rating period.  There have been periods of time where the Veteran has appeared to have more moderate symptomatology related to his psychiatric disability.  

It is also notable that mental health providers have assigned the Veteran GAF scores ranging from 45 to 58 during the period; these GAF scores reflect moderate to serious symptoms or any moderate to serious impairment in social, occupational, or school functioning.  The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue.  The GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  However, a GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As noted above, mental health providers have assigned the Veteran GAF scores ranging from 45 to 58 during the rating period on appeal.  Thus, the Board finds that the characterization of the Veteran's acquired psychiatric disorder as causing major impairment of functioning, and the assigned GAF scores of 45 to 58 are not inconsistent with the assignment of a 100 percent rating under DC 9411.

The Board acknowledges that the evidence does not show the Veteran experiences obsessional rituals that interfere with routine activities, has grossly impaired thought processes, or that he experiences delusions and hallucinations.  Nor is there evidence that he totally neglects his personal appearance and hygiene.  Although not every criterion is met for a 100 percent rating pursuant to DC 9411, the listed criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria are total occupational and social impairment.  In this case, the evidence of record shows that the Veteran has essentially total occupational impairment and severe social impairment.

Accordingly, based on all the evidence of record, the manifestations of the Veteran's service-connected acquired psychiatric disorder most closely approximate the criteria contemplated for a 100 percent evaluation under the provisions of DC 9411.  The Board finds that the evidence is at least in equipoise in favor of the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected right and left knee disabilities.  The knee rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the knee, including due to pain and other orthopedic factors.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right and left knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular ratings have not been met.  38 C.F.R. § 3.321(b)(1). 

Entitlement to a TDIU

The Veteran's February 2008 claim for increased ratings for service-connected disabilities, from which this appeal arises, was also a claim for a TDIU.  The Board notes that, by virtue of the Board's decision, the Veteran is entitled to a 100 percent disability evaluation for his service-connected acquired psychiatric disability for the entire rating period on appeal.  TDIU is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additionally, 38 C.F.R. § 4.16 states that a TDIU may only be assigned "where the schedular rating is less than total."  As such, the Veteran's claim for a TDIU has become moot by virtue of this decision.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).  


ORDER

An increased disability rating in excess of 10 percent for service-connected right knee disability is denied. 

An increased disability rating in excess of 20 percent for service-connected left knee disability is denied. 

A separate 20 percent rating for right knee instability from January 10, 2013, is granted.

A separate 20 percent rating for left knee instability from January 10, 2013, is granted.

An increased disability rating of 100 percent rating is granted for service-connected psychiatric disability for the entire rating period on appeal.

Entitlement to a TDIU is dismissed.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


